This is an action on a promissory note. Paintiffs in error made no defense and judgment was taken against them by default. The only evidence introduced was the note sued on, a copy of which is attached to the petition as an exhibit. Plaintiffs in error filed a motion for a new trial, which was overruled, and they have appealed and assigned as error that the judgment was not supported by the evidence. The defendant in error has filed a motion to dismiss the appeal.
The questions raised as to the admissibility of the note in evidence are (1) that the note had not been stamped and tax paid thereon as required by the revenue laws of the federal government, and (2) that the taxes had not been paid thereon as required by section 9608, Comp. Stat. 1921. The note was executed on April 19, 1921, and matured on November 1, 1921, which was less than eight months from the date of execution, and the statute above referred to has no application. Kelley v. Hamilton, 78 Okla. 179, 189 P. 535. There is no inhibition in the revenue law of the federal government against the introduction of a promissory note as evidence on which stamp taxes have not been paid, but the act only makes it a misdemeanor for nonpayment. If the defendants had been present at the trial and offered the same objection to the introduction of the note as evidence which they now raise on this appeal, these objections would have availed defendants nothing and no other judgment would have been rendered than was rendered. It is apparent from the record before us that this appeal is frivolous and was prosecuted for delay only. The appeal is therefore dismissed.
All the Justices concur.